      Case 5:21-cv-01727-EJD Document 13-3 Filed 03/16/21 Page 1 of 2



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   KAREN G. JOHNSON-MCKEWAN (SBN 121570)
     kjohnson-mckewan@orrick.com
 3   NATHAN SHAFFER (SBN 282015)
     nshaffer@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: +1 415 773 5700
     Facsimile: +1 415 773 5759
 7
     ROBERT L. URIARTE (SBN 258274)
 8   ruriarte@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 9   1000 Marsh Road
     MENLO PARK, CA 94021
10   Telephone: +1 650 614 7400
     Facsimile: +1 650 614 7401
11
     Attorneys for Defendant
12   RingCentral, Inc.

13                              UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15

16   ZOOM VIDEO COMMUNICATIONS, INC.,         Case No. 4:21-cv-01727-DMR

17                Plaintiff,                  DECLARATION OF NATHAN SHAFFER
                                              RE: RINGCENTRAL’S MOTION TO
18         v.                                 SEAL

19   RINGCENTRAL, INC.,

20                Defendant.

21

22   RINGCENTRAL, INC.,

23                Counterclaimant,

24         v.

25   ZOOM VIDEO COMMUNICATIONS, INC.

26                Counterdefendant.

27

28

                                                                           SHAFFER DECL.
                                                                       4:21-CV-01727-DMR
       Case 5:21-cv-01727-EJD Document 13-3 Filed 03/16/21 Page 2 of 2



 1          I, Nathan Shaffer, declare and state as follows:

 2          1.      I am a member of the State Bar of California and a senior associate at Orrick,

 3   Herrington & Sutcliffe LLP. I represent RingCentral, Inc. (“RingCentral”) with respect to

 4   RingCentral’s lawsuit against Zoom Video Communications, Inc. (“Zoom”). The statements in

 5   this declaration are based on my personal knowledge. If called to testify as a witness, I could and

 6   would competently do so under oath.

 7          3.      Exhibit A is a true and correct copy of the relevant excerpts of an email received

 8   from Zoom’s counsel on March 15, 2021.

 9          I declare under penalty of perjury under the laws of the State of California and the United
10   States of America that all statements made herein are true and correct to the best of my

11   knowledge.

12          Executed this 15th day of March, 2021, at Oakland, California.

13

14

15                                                                     NATHAN SHAFFER
16

17

18

19
20

21

22

23

24

25

26

27

28

                                                                                           SHAFFER DECL.
                                                                                       4:21-CV-01727-DMR
